UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 05693) Exact name of registrant as specified in charter: Putnam Europe Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2010 Date of reporting period: September 30, 2009 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (99.8%)(a) Shares Value Austria (0.9%) Wienerberger AG (NON) 95,362 $1,969,038 Belgium (1.8%) KBC Groupe SA (NON) 48,807 2,453,310 UCB SA 40,603 1,714,799 Denmark (0.7%) Carlsberg A/S Class B 22,610 1,639,437 Finland (1.9%) Nokia OYJ 164,994 2,428,253 Nokian Renkaat OYJ (S) 80,358 1,874,583 France (17.9%) AXA SA 197,448 5,349,143 BNP Paribas (Rights) (NON) 66,388 143,884 BNP Paribas SA 66,388 5,308,135 Christian Dior SA 29,650 2,930,814 France Telecom SA (S) 238,345 6,354,135 Renault SA (NON) 35,609 1,661,627 Saft Groupe SA 16,898 940,326 Total SA 125,017 7,433,756 UBISOFT Entertainment (NON) 81,653 1,547,270 Unibail-Rodamco (R) 11,741 2,440,620 Vallourec SA (S) 12,169 2,063,589 Vivendi SA 163,359 5,058,369 Germany (11.6%) Aixtron AG 73,458 2,002,989 BASF SE 53,587 2,841,500 Bayerische Motoren Werke (BMW) AG 35,963 1,735,286 Biotest AG (Preference) 16,454 993,929 Deutsche Post AG 147,765 2,769,754 HeidelbergCement AG 144A (NON) 12,803 829,443 Henkel AG & Co. KGaA 57,922 2,495,433 Infineon Technologies AG (NON) 313,600 1,770,354 Kloeckner & Co., AG (NON) (S) 57,382 1,315,913 MTU Aero Engines Holding AG 52,156 2,471,568 Porsche Automobil Holding SE (Preference) 33,423 2,630,774 RWE AG 27,093 2,518,172 Wincor Nixdorf AG 38,016 2,450,064 Greece (2.0%) National Bank of Greece SA (NON) 79,214 2,842,024 Public Power Corp. SA (NON) 83,510 1,860,062 Ireland (1.6%) Irish Life & Permanent PLC 150,984 1,242,587 Kerry Group PLC Class A 86,488 2,475,940 Italy (1.3%) Prysmian SpA 154,565 2,901,743 Luxembourg (1.1%) ArcelorMittal 69,652 2,606,059 Netherlands (1.2%) ASML Holding NV 90,662 2,668,585 Norway (3.1%) DnB NOR ASA (NON) 200,112 2,322,161 StatoilHydro ASA 214,374 4,830,303 Spain (7.0%) Banco Bilbao Vizcaya Argentaria SA 279,350 4,962,142 Banco Santander Central Hispano SA 410,454 6,611,757 Endesa SA 92,013 3,042,516 Gestevision Telecinco SA 108,688 1,371,983 Switzerland (12.1%) Credit Suisse Group 84,946 4,716,488 Nestle SA 109,154 4,654,539 Novartis AG 87,361 4,373,955 Roche Holding AG 50,171 8,114,757 Zurich Financial Services AG 24,622 5,860,683 United Arab Emirates (0.5%) DP World, Ltd. 2,122,283 1,188,478 United Kingdom (35.1%) Autonomy Corp. PLC (NON) 67,797 1,767,613 BAE Systems PLC 739,106 4,130,824 Barclays PLC 755,326 4,472,927 BG Group PLC 246,223 4,283,649 BHP Billiton PLC 76,916 2,102,617 BP PLC 1,120,762 9,919,605 Britvic PLC 374,985 2,115,576 BT Group PLC 1,079,681 2,246,438 Cairn Energy PLC (NON) 33,111 1,476,947 Cobham PLC 629,811 2,206,539 Compass Group PLC 402,496 2,462,757 GlaxoSmithKline PLC 372,915 7,338,276 HSBC Holdings PLC 733,810 8,409,154 Kazakhmys PLC 107,284 1,844,144 Marks & Spencer Group PLC 453,320 2,627,175 Reckitt Benckiser Group PLC 95,364 4,667,428 Tate & Lyle PLC (NON) 233,167 1,577,821 TUI Travel PLC 369,204 1,504,459 Vedanta Resources PLC 47,901 1,458,179 Vodafone Group PLC 2,730,458 6,126,877 WM Morrison Supermarkets PLC 681,248 3,023,506 WPP PLC 268,166 2,304,802 Xstrata PLC 182,668 2,697,022 Total common stocks (cost $192,851,751) $229,547,364 SHORT-TERM INVESTMENTS (2.0%)(a) Principal amount/shares Value U.S. Treasury Cash Management Bills for an effective yield of 0.235%, July 15, 2010 20,000 19,945 U.S. Treasury Cash Management Bills for an effective yield of 0.437%, April 01, 2010 206,000 205,590 Short-term investments held as collateral for loaned securities with a yield of 0.01% and due date of October 1, 2009 (d) 3,651,397 3,651,396 Putnam Money Market Liquidity Fund (e) 812,602 $812,602 Total short-term investments (cost $4,689,615) $4,689,533 TOTAL INVESTMENTS Total investments (cost $197,541,366) (b) $234,236,897 NOTES (a) Percentages indicated are based on net assets of $229,919,583. (b) The aggregate identified cost on a tax basis is $205,603,012, resulting in gross unrealized appreciation and depreciation of $38,466,413 and $9,832,528, respectively, or net unrealized appreciation of $28,633,885. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2009, the value of securities loaned amounted to $3,475,822. The fund received cash collateral of $3,651,396 which is pooled with collateral of other Putnam funds into 1 issue of short-term investment. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,120 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $17,853,895 and $17,041,293, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at September 30, 2009. The fund had the following industry concentrations greater than 10% at September 30, 2009 (as a percentage of net assets): Banking 16.3% Oil and gas 12.2 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Purchaser) managed by Putnam Management. Under the Agreement, the fund sold to the Purchaser the funds right to receive, in the aggregate, $84,811 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreement is valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Austria $1,969,038 $ $ Belgium 4,168,109 Denmark 1,639,437 Finland 4,302,836 France 41,231,668 Germany 26,825,179 Greece 4,702,086 Ireland 3,718,527 Italy 2,901,743 Luxembourg 2,606,059 Netherlands 2,668,585 Norway 7,152,464 Spain 15,988,398 Switzerland 27,720,422 United Arab Emirates 1,188,478 United Kingdom 80,764,335 Total common stocks Short-term investments 812,602 3,876,931 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include receivable purchase agreements. Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of June discounts/ Realized appreciation/ purchases/ and/or out September 30, 2009  premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments:  Includes $(671) related to Level 3 securities still held at period end.  Includes amount receivable under receivable purchase agreement. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 25, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 25, 2009
